Citation Nr: 1001367	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  04-09 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for amyotrophic lateral 
sclerosis.

2. Entitlement to service connection for mycoplasmal 
infection.

3. Entitlement to service connection for myalgic 
encephalomyelitis.

4. Entitlement to service connection for rheumatoid 
arthritis.

5. Entitlement to service connection for fibromyalgia, muscle 
pain, spasms, and twitching, secondary to undiagnosed 
illness.

6. Entitlement to service connection for joint pain secondary 
to undiagnosed illness.

7. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
digestive condition, to include gastroesophageal reflux 
disease, weight loss, loss of appetite, and vomiting, 
secondary to undiagnosed illness.

8. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition, to include scoliosis.

9. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sleep/fatigue secondary to undiagnosed illness.

10. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
problems and chest pain secondary to undiagnosed illness.

11. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory illness secondary to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 
1993.  He also had service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  However, upon review of the record, and as 
discussed below, the Board also concludes that some of these 
issues are on appeal from a January 2000 rating decision.

In the January 2000 rating decision, the RO, among other 
things, denied the Veteran's claims for service connection 
for skin rash, digestive condition, respiratory condition, 
and sleep/fatigue disorder, secondary to undiagnosed illness.  
In a July 2000 letter, the Veteran requested that his claim 
be reconsidered.  Although he stated that he wanted 
reconsideration, when viewed in the context of the entire 
letter, it amounts to a notice of disagreement.  Regardless, 
the July 2000 letter constitutes a notice of disagreement.  
Thus, the issues pertaining to service connection for a 
gastrointestinal disorder, a respiratory disorder, and 
sleep/fatigue disorder, are here on appeal from the January 
2000 rating decision, even though they were also addressed 
again in the 2002 rating decision. 

The Veteran requested a hearing before a Veterans Law Judge, 
and such a hearing was scheduled for July 2006.  He did not 
report for the scheduled hearing, so his request is 
considered withdrawn.

In June 2002, the appellant raised a claim of entitlement to 
an increased rating for headaches.  This issue has not yet 
been addressed by the RO and is REFERRED for any appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although cognizant of the delay that will result, the Board 
has no choice but to again remand the appeal.  Specifically, 
the Board requires compliance with the January 2007 remand 
orders.  

In the Remand, the Board ordered that additional VA treatment 
and Social Security records be obtained and that corrective 
VCAA notice be sent.  Additionally, the Board noted that the 
Veteran had served in the Army Reserve, but that efforts to 
obtain the Veteran's service records from his Reserve unit 
had not been sufficient.  It is this latter action that was 
not completed by the RO/AMC on remand.  

On his February 1997 claim form and again on his June 2002 
application for benefits, the Veteran identified service with 
a Reserve unit in St. Louis, Missouri.  In July 1997, a 
letter requesting records from this unit was sent, but no 
reply was received, and the RO did not make further attempts 
to obtain these records.  In light of these circumstances, in 
the Remand the Board instructed the AMC to request these 
records again.  Letters apparently for this purpose were sent 
by the AMC in January 2008 and July 2009, and when no 
response was received the AMC issued a formal finding that 
these records were unavailable. 

However, the Board observes that, for reasons unknown, the 
January 2008 and July 2009 letters were sent to a National 
Guard Reserve Unit in Springfield, Illinois.  The Veteran has 
never reported serving in the Illinois National Guard, the 
record does not anywhere suggest that he had such service, 
and the July 1997 letter the Board noted in the January 2007 
remand was sent to the Army Reserve unit in St. Louis, 
Missouri.  Thus, the Board is at a loss as to why requests 
for records were sent to the Illinois National Guard.  
Nevertheless, regardless of the reason for the oversight, the 
United States Court of Appeals for Veterans Claims (Court) 
has held "that a remand by this Court or the Board confers 
on the Veteran or other claimant, as a matter of law, a right 
to compliance with the remand orders."  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Thus, another remand is 
required so that the AMC may comply with the Board's January 
2007 remand orders by requesting service personnel and 
treatment records from the reserve unit in St. Louis, 
Missouri, as identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.	Request all service personnel and 
treatment records from the Army Reserve 
unit identified by the Veteran on his 
February 1997 and June 2002 application 
for benefits.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file.  

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the August 2009 
supplemental statement of the case.  If 
any claim remains denied, the Veteran 
and his representative should then be 
issued another supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

